960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy HORTON, Plaintiff-Appellant,v.William COLE, Fairmont Police Department;  Officer DeJong,Fairmont Police Department;  C. Hall, FairmontPolice Department, Defendants-Appellees,andL. J. TRUPO, Sheriff of Harrison County;  Robert Linville,Chief Jail Administrator;  US Marshal's Service;Butch Lough, Security Officer, FairmontGeneral Hospital, Defendants.Roy HORTON, Plaintiff-Appellant,v.William COLE, Fairmont Police Department;  Officer DeJong,Fairmont Police Department;  C. HALL, FairmontPolice Department, Defendants-Appellees,andL. J. TRUPO, Sheriff of Harrison County;  Robert Linville,Chief Jail Administrator;  US Marshal's Service;Butch Lough, Security Officer, FairmontGeneral Hospital, Defendants.
Nos. 91-7241, 91-7339.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 20, 1992Decided:  April 23, 1992

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-89-66-E-M)
Roy Horton, appellant pro se.
Michael Edward Kelly, O'Brien, Cassidy & Gallagher, L.C., Wheeling, West Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In No. 91-7241 Roy Horton seeks to appeal the order of the district court granting the motion of Defendants Cole, Hall, and DeJong for summary judgment.  In No. 91-7339 Horton appeals the order of the district court directing the entry of final judgment for defendants Cole, Hall, and DeJong pursuant to Fed.  R. Civ. P. 54(b).  The district court's rule 54(b) certification gives this Court jurisdiction over what otherwise would be an interlocutory appeal in No. 91-7241.   See Harrison v. Edison Bros. Apparel Stores, Inc., 924 F.2d 530, 532 (4th Cir. 1991).


2
Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Horton v. Cole, No. CA-89-66-E-M (N.D.W. Va.  July 25, 1991).


3
We deny Horton's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.